Herbert, J.,
dissenting. I disagree that the mandatory requisites of R. C. 2945.83 may be so lightly regarded.
That section of our Code does not permit reversal of a judgment of conviction merely because the record raises a “possibility that defendant may have been prejudiced,” as the majority opinion states. Nor does the statute allow reversal of such a judgment upon a simple “showing” of possible prejudice. The General Assembly wisely and unambiguously announced that the prejudice complained of must affirmatively appear upon the record of the trial, and no test short of that should be adopted by reviewing courts.